IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


DANIEL GILLAM,                           : No. 40 MM 2016
                                         :
                 Petitioner              :
                                         :
                                         :
           v.                            :
                                         :
                                         :
PENNSYLVANIA BOARD OF                    :
PROBATION AND PAROLE,                    :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 25th day of May, 2016, the Petition for Leave to File an Appeal

Nunc Pro Tunc is DENIED.